                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    JEWEL E. DYER,                                     Case No. 17-cv-02640-JD
                                                       Plaintiff,
                                   8
                                                                                           ORDER DENYING MOTION FOR
                                                v.                                         LEAVE TO AMEND
                                   9

                                  10    TIMOTHY PEARCE, et al.,                            Re: Dkt. No. 37
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This case was dismissed and closed at screening on June 29, 2018. The Court revoked

                                  14   plaintiff’s informa pauperis status on appeal and the Ninth Circuit later dismissed the appeal as

                                  15   frivolous. Docket No. 34. Plaintiff now seeks leave to file an amended complaint. Because the

                                  16   appeal has already been denied as frivolous plaintiff’s motion to amend (Docket No. 37) is

                                  17   DENIED.

                                  18          IT IS SO ORDERED.

                                  19   Dated: March 13, 2019

                                  20

                                  21
                                                                                                    JAMES DONATO
                                  22                                                                United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        JEWEL E. DYER,
                                   4                                                          Case No. 17-cv-02640-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        TIMOTHY PEARCE, et al.,
                                   7
                                                       Defendants.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on March 13, 2019, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Jewel E. Dyer ID: A#20559
                                       Mendocino County Jail
                                  18   951 Low Gap Road
                                       Ukiah, CA 95482
                                  19

                                  20

                                  21   Dated: March 13, 2019

                                  22
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      LISA R. CLARK, Deputy Clerk to the
                                  27                                                      Honorable JAMES DONATO

                                  28
                                                                                          2
